Fourth Court of Appeals
                               San Antonio, Texas
                                     August 12, 2015

                                  No. 04-15-00351-CV

                   IN THE INTEREST OF D.M.K., JR. AND D.K.K.,

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1250-CV
                       The Honorable William Old, Judge Presiding


                                     ORDER

       The appellant’s first motion for extension of time to file brief is GRANTED. The
appellant’s brief is due on August 25, 2015.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court